                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN


RUDOLPH RAAB, et al.,

                           Plaintiffs,

             v.                                      Case No. 16-CV-1396

MICHAEL C. WENDEL, et al.,

                           Defendants.


                            DECISION AND ORDER


    1. INTRODUCTION

       Plaintiff Rudolph Raab has moved to exclude the expert testimony and report of

Joseph D. Kenyon. The motion has been fully briefed and is ready for resolution.

    2. FACTS

       As stated in this court’s Decision and Order dated December 18, 2017, Raab

alleges that he entered into an agreement with defendant Michael C. Wendel in 1998 for

the construction and ownership of a hotel in East Troy, Wisconsin. They formed R&W

Lodging, LLC (R&W) for this purpose, with Raab and Wendel Investments, Inc. as

members. R&W then contracted with the Wendel Group, Inc. (WGI) to manage the hotel.
       Over the next decade Wendel, through a variety of associated companies,

corporations, and individuals, and using a variety of means, allegedly unlawfully

diverted assets away from R&W and Raab. For example, Raab alleges that the

defendants disbursed sums in excess of the management fees authorized under the 1998

agreement. Raab also alleges that Wendel unlawfully entered into a new management

agreement in 2012 with one of his other affiliated entities, defendant Sand Hospitality,

LLC, that authorized management fees significantly greater than those authorized under

the 1998 agreement.

       Raab and R&W (hereafter referred to collectively as Raab) retained forensic

accountant Paul A. Rodrigues as an expert witness. Rodrigues issued a report that

offered a number of opinions on several expense items and which made a number of

other observations. The defendants moved to exclude Rodrigues’s report and proposed

expert testimony on various grounds. On December 18, 2017, the court granted the

defendants’ motion.

       But before the court’s decision excluding the report and proposed expert

testimony of Rodrigues, the defendants hired their own expert, Kenyon, to respond to

the opinions offered by Rodrigues. Raab now moves to exclude the testimony and report

of Kenyon on some of the same grounds that the defendants relied on when moving to

exclude Rodrigues’s testimony and report. Specifically, Raab sets forth three reasons for

excluding Kenyon’s report and testimony. First, he contends that “Kenyon’s report and



                                            2
subsequent deposition testimony fails to set forth how his opinions are ‘the product of

reliable principles and methods’ and how he ‘reliably applied the principles and

methods to the facts of this case.’” (ECF No. 73-1 at 1 (quoting Fed. R. Evid. 702(c), (d)).)

Second, he argues that the court “should exclude Kenyon’s conclusions regarding

‘fluctuations in expense amounts’ related to payroll because these conclusions contain no

opinions and are not based upon any methodology.” (Id. at 2.) Finally, he contends that

the court should exclude Kenyon’s opinions “relating to payroll because, as Kenyon

concedes at his deposition, the Defendants provided him with access to documentation

and data that Defendants failed to produce to Plaintiffs, despite Plaintiffs’ requests.” (Id.)

    3. APPLICABLE STANDARD

        Federal Rule of Evidence 702 states:

        A witness who is qualified as an expert by knowledge, skill, experience,
        training, or education may testify in the form of an opinion or otherwise
        if:
         (a) the expert’s scientific, technical, or other specialized knowledge
               will help the trier of fact to understand the evidence or to
               determine a fact in issue;
         (b) the testimony is based on sufficient facts or data;
         (c)   the testimony is the product of reliable principles and methods; and
         (d) the expert has reliably applied the principles and methods to the
               facts of the case.

        As stated by the United States Court of Appeals for the Seventh Circuit:

        The Supreme Court has interpreted Rule 702 with a flexible standard that
        boils down to two over-arching requirements for expert witness
        testimony. The expert testimony must be “ground[ed] in the methods and
        procedures of science” and must “assist the trier of fact to understand or
        determine a fact in issue.” Daubert [v. Merrell Dow Pharms., Inc.], 509 U.S.


                                               3
       [579,] 590-91 [(1993)]. Daubert requires the district court to act as an
       evidentiary gatekeeper, ensuring that an expert's testimony rests on a
       reliable foundation and is relevant to the task at hand. Id. at 589. To do this
       a trial judge must make a preliminary assessment that the testimony's
       underlying reasoning or methodology is scientifically valid and properly
       applied to the facts at issue. Id. at 592-93. The district court holds broad
       discretion in its gatekeeper function of determining the relevance and
       reliability of the expert opinion testimony. Kumho Tire Co. v. Carmichael,
       526 U.S. 137, 141 (1999). Our circuit has given courts the following
       guidance to determine the reliability of a qualified expert's testimony
       under Daubert, stating that they are to consider, among other things: “(1)
       whether the proffered theory can be and has been tested; (2) whether the
       theory has been subjected to peer review; (3) whether the theory has been
       evaluated in light of potential rates of error; and (4) whether the theory
       has been accepted in the relevant scientific community.” Baugh v. Cuprum
       S.A. de C.V., 845 F.3d 838, 844 (7th Cir. 2017); see also Smith v. Ford Motor
       Co., 215 F.3d 713, 719 (7th Cir. 2000).

Krik v. Exxon Mobil Corp., 870 F.3d 669, 674 (7th Cir. 2017). No single factor is required

nor dispositive. Id. (citing Smith v. Ford Motor Co., 215 F.3d 713, 719 (7th Cir. 2000)). “The

district court may apply these factors flexibly as the case requires.” Id. (citing United

States v. Brumley, 217 F.3d 905, 911 (2000)).

   4. ANALYSIS

       Raab raises three objections to Kenyon’s report and opinions: (1) Kenyon fails to

demonstrate his opinions are the product of reliable principles and methods and that he

reliably applied those principles and methods; (2) Kenyon’s conclusions regarding

payroll fluctuations merely parrot the defendants’ explanations; and (3) Kenyon’s

opinions regarding payroll were based on evidence Raab repeatedly requested but did

not receive from the defendants.



                                                4
   4.1.         Principles and Methods

       Raab characterizes Kenyon as relying on his education, training, and experience,

without further explanation as to how he arrived at his opinions and conclusions.

According to Raab, “Kenyon's failure to identify any professional accounting standard

or otherwise explain how he applied his expertise to this case would do nothing more

than impermissibly mislead a jury into believing that Kenyon's opinions are reliable,

simply because he has undefined and unexplained ‘expertise.’” (ECF No. 73-1 at 4.)

          In defending Kenyon’s opinions and conclusions, rather than rely on what

Kenyon said in his report, the defendants rely almost entirely on what Kenyon said in

his declaration opposing Raab’s motion to exclude his testimony. The court agrees with

Raab (see ECF No. 92 at 3) that the sufficiency of Kenyon’s report depends on what is

contained in that report rather than what he said later in his declaration to explain the

basis for his opinions.

          In his report, Kenyon describes his methodology as follows: “In addition to

relying upon my education, training and experience, I read and analyzed the

documents listed in Appendix I in preparation for this report. I also toured the facility

in Waite Park, Minnesota, and interviewed critical employees of Sand entities ….” (ECF

No. 82-1 at 5 (citations reflect ECF pagination).) Although asserting that he “performed

a variety of analysis and testing” (ECF No. 82-1 at 6), he generally does not describe

what the analysis and testing consisted of. Certain of Kenyon’s efforts may be gleaned



                                           5
from his report. For example, Kenyon compared certain aspects of the performance of

R&W’s hotel to “regional industry benchmarks,” compared the hotel’s revenue to

county sales tax receipts, and noted changes in surrounding businesses that might affect

hotel revenue.

         But the court’s observations regarding Rodrigues’s report apply equally to

Kenyon’s report:

         [he] describes his methodology but does not ground it in any sort of
         professional accounting standards. He “does not explain the basis for his
         opinions in his report -- that is, does not explain how he applied his
         expertise to the facts of this case ....” Harris v. Clark, No. 06-C-529, 2009
         U.S. Dist. LEXIS 63643, at *11 (E.D. Wis. June 16, 2009). “If an expert
         witness cannot explain how he arrived at his conclusions, he will not be
         allowed to give expert testimony.” Id. (citing Zenith Elecs. Corp. v. WH-TV
         Broadcasting Corp., 395 F.3d 416, 419-20 (7th Cir. 2005)).

Raab v. Wendel, No. 16-CV-1396, 2017 U.S. Dist. LEXIS 217704, at *16 (E.D. Wis. Dec. 18,

2017).

         To the extent the personal knowledge Kenyon gained from his review of the

financial records may enable him to offer relevant testimony as a fact witness, he, like

Rodrigues, will be permitted to do so. See Raab v. Wendel, No. 16-CV-1396, 2017 U.S.

Dist. LEXIS 217704, at *18 (E.D. Wis. Dec. 18, 2017) (“[I]t is plausible that Rodrigues may

be able to offer non-expert fact testimony regarding his efforts to identify

documentation supporting certain expenditures or other aspects of his analysis.”). But

having failed to explain how his opinions are grounded in reliable principles and

methods, he will not be permitted to testify as an expert.


                                              6
   4.2.      Payroll Fluctuations

       Although the court’s conclusion above may moot the remainder of Raab’s

motion, for the sake of completeness the court addresses Raab’s additional arguments.

Raab seeks to exclude Kenyon’s testimony regarding what the parties describe as four

payroll “fluctuations.” Specifically, Kenyon noted that front desk payroll expenses

averaged about $70,000 per year but were over $90,000 in 2004; general manager payroll

expenses more than doubled for 2008; marketing expenses of $5,000 appeared in 2008

and 2009 but no other year; and maintenance payroll doubled as of 2009. (ECF No. 82-1

at 27.) Kenyon asked Wendel about these fluctuations and seemed to accept his

explanations. Kenyon then noted that “payroll expense as a percentage of revenue is

consistent between both the pre-merger and post-merger years.” (ECF No. 82-1 at 28.)

Kenyon also stated, “Based on the analytical and detailed testing of payroll, nothing has

been identified that would indicate the related expenditures during 2008 through 2014

were accounted for incorrectly or are unreasonable.” (ECF No. 82-1 at 28.) The

implication is that, in Kenyon’s opinion, the fluctuations were, in fact, caused by the

factors Wendel identified.

      The defendants argue that Kenyon did merely what Rodrigues did and of which

the court approved—relied on certain assumptions proffered by his client. (ECF No. 80

at 6-7.) The court, however, does not find that Kenyon’s actions can be fairly

characterized as simply accepting a proffered assumption in line with the assumptions



                                           7
on which Rodrigues relied. Rodrigues relied on certain assumptions to narrow the

scope of his analysis. To the extent that Wendel’s explanations for the fluctuations can

be characterized as assumptions at all, the assumptions Kenyon relied on did not

narrow but instead ended his analysis.

       Raab’s concern is well-founded. Allowing Kenyon to testify that the payroll

fluctuations were reasonable would simply put the imprimatur of an expert on

Wendel’s factual assertion as to the explanation for the fluctuations. If the defendants

will seek to introduce Wendel’s explanations for the fluctuations, then it will have to be

through Wendel’s testimony.

       The defendants argue, “Kenyon independently analyzed the four payroll

‘fluctuations’ by comparing payroll expense as a percentage of overall revenue between

the Wendel Group management years and the Sand Companies management years.”

(ECF No. 80 at 7.) That is true, but consistent with the defect discussed in section 4.1

above, he never explained why assessing payroll expenses as a percentage of revenue is

an appropriate means of evaluating the reasonableness of a hotel’s payroll

expenditures. In fact, aside from baldly asserting that he engaged in “analytical and

detailed testing of payroll,” at no point did Kenyon ground any aspect of his analysis of

the payroll expenditures in any sort of professional accounting standards. Thus, any

opinion Kenyon may propose to offer has not been adequately supported under Rule

702.



                                            8
       To the extent that, as a result of his review of the financial records, Kenyon

possesses first-hand knowledge of evidence consistent with Wendel’s explanations for

the fluctuations, he would be permitted to offer such factual testimony. Thus, he may

point to specific documents supporting expenditures, identify personnel records

regarding the alleged staffing changes, or presumably prepare and present relevant

summaries consistent with Rule 1006. But it would be impermissible for Kenyon to

testify, for example, that in his opinion Wendel’s explanations negated Rodrigues’s

implication that the expenditures were improper.

   4.3.       Payroll Evidence

       Kenyon “tested whether payroll-related disbursements were directly related to

operations at the Hotel.” (ECF No. 82-1 at 25.) Because, he says, “[i]t is impractical and

unnecessary to test 100% of payroll transactions and it would be cost prohibitive to do

so,” he “analyzed payroll expenditures on a test basis, selecting three payroll periods to

verify hours worked, pay rates, and property location.” (ECF No. 82-1 at 25-26.)

       Raab argues that Kenyon should be prohibited from testifying about what he

found in his review because the plaintiffs’ expert, Rodrigues, was not given equivalent

access to the defendants’ payroll records. The defendants respond that Raab received all

documents that were provided to Kenyon. (ECF No. 80 at 8.) Raab replies that

Rodrigues received only the sample of documents Kenyon relied on but did not receive

full access to a relevant database or access to human resources files. (ECF No. 92 at 7.) In



                                             9
short, Raab argues that the documents he has received are insufficient to enable

Rodrigues to fully evaluate Kenyon’s conclusions. (ECF No. 92 at 8.)

      Although Kenyon will be prohibited from offering his opinion as to the

reasonableness of the payroll expenditures, to the extent he may offer factual testimony

based upon personal knowledge, Kenyon may testify as to what he observed as part of

his analysis of a sample of payroll records. Whether Rodrigues was improperly denied

access to certain payroll records is a discovery matter. Raab never filed a motion to

compel regarding an alleged denial of access to payroll records. In the absence of such a

motion, much less the court granting the motion, and the defendants failing to comply,

the court finds it inappropriate to essentially sanction the defendants by barring

Kenyon from testifying as to what he observed.

      IT IS THEREFORE ORDERED that the plaintiffs’ motion to exclude Joseph D.

Kenyon from testifying as an expert (ECF No. 72) is granted.

      IT IS FURTHER ORDERED that, in light of the defendants’ statements that they

do not believe restriction remains necessary (ECF No. 83) and because the defendants

filed the report publicly (ECF No. 82-1), the plaintiffs’ motion (ECF No. 71) to restrict

Joseph D. Kenyon’s expert report to case participants (ECF No. 74-2) is denied.

      Dated at Milwaukee, Wisconsin this 7th day of December, 2018.

                                                 _________________________
                                                 WILLIAM E. DUFFIN
                                                 U.S. Magistrate Judge



                                           10
